Citation Nr: 1225493	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-39 238	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Prior to August 26, 2009, entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.  

2.  Beginning August 26, 2009, entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.  

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The case was previously before the Board in January 2011, when it was remanded to afford the Veteran an opportunity to identify and submit additional medical evidence and to provide him with a VA examination and medical opinions, as well as due process.  In January 2011, the agency of original jurisdiction (AOJ) asked the Veteran to identify and provide releases for any private medical care.  He did not respond to this request.  The Veteran's spine was examined and an opinion provided in March 2011.  The claims were readjudicated with a supplemental statement of the case (SSOC) issued in May 2012.  Thereafter, the Veteran was afforded an opportunity to respond.  In as much as the requested development has been completed, the Board now proceeds with its review of the appeal.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  Prior to August 26, 2009, the service-connected lumbar spine degenerative disc disease was manifested by incapacitation of three days duration and complaints of pain with forward flexion to 90 degrees and a combined range of motion of 220 degrees, but not by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  Beginning August 26, 2009, the service-connected lumbar spine degenerative disc disease has been manifested by complaints of pain and forward flexion to 50 degrees but not limitation to 30 degrees or less or incapacitating episodes. 

3.  The service-connected left lower extremity radiculopathy is no more than mild.  

4.  The service-connected hypertension is manifested by a need for continuous medication for control but not by diastolic pressure that is predominantly 110 or more or systolic pressure that is predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  Prior to August 26, 2009, the criteria for an initial rating in excess of 10 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a and Diagnostic Codes 5242, 5243 (2011).  

2.  Beginning August 26, 2009, the criteria for a rating in excess of 20 percent for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a and Diagnostic Codes 5242, 5243 (2011).  

3.  The criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  

4.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The current claims arise from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The rating criteria were provided in the October 2007 statement of the case.  A notice that fully complied with the requirements of the VCAA was sent to the claimant in December 2008.  This notice again provided the rating criteria.  Thereafter, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the AOJ readjudicated the case by way of a supplemental statement of the case issued in May 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The duty to assist the Veteran has been satisfied in this case.  The AOJ has obtained the Veteran's available service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Moreover, the Veteran was afforded VA examinations that were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  The Veteran had requested a hearing, but in a written statement received by the RO in February 2008, he withdrew his request for a hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. 
§ 20.702(e) (2011).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claims.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Lumbar Spine Degenerative Disc Disease

The current appeal is based on the assignment of an initial disability rating following the initial award of service connection.  In Fenderson v. West, 12 Vet. App. 119, 126 (1999) the United States Court of Appeals for Veterans Claims (Court) recognized that the extent of a disability may change during the processing of a claim so that it is proper to assign "staged ratings" representing the extent of the disability at various stages in the processing of the claim.  This case presents such a staged rating with the lumbar spine degenerative joint disease rated as 10 percent disabling prior to the August 26, 2009, VA examination, and as 20 percent disabling from that date.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2011).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Effective September 26, 2003, (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes) the General Rating Formula for Diseases and Injuries of the Spine will be as follows, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  
	
Unfavorable ankylosis of the entire spine will be rated as 100 percent disabling;  
	
Unfavorable ankylosis of the entire thoracolumbar spine will be rated as 50 percent disabling;  
	
Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine will be rated as 40 percent disabling;  
	
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis will be rated as 20 percent disabling;  
	
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  
	
Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees, and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2011).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  3 8 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Prior to August 26, 2009

The report of MRI (magnetic resonance imaging) of the lumbar spine at a private facility in September 2005 reflects a history of chronic low back and left leg pain.  The study disclosed L4/5 moderate bilateral foraminal stenosis but only mild spinal canal stenosis due to a combination of a small annular bulge with bilateral foraminal components and bilateral facet hypertrophy.  The fluid in the facet joints indicated an inflammatory condition.  

VA conducted a pre-discharge examination in February 2006.  The Veteran reported that a bulging disc was found in his thoracolumbar spine in June 2004.  It gave him a sense of stiffness, weakness, and soreness.  With pain, he could function without medication.  Treatments had included steroid injections.  Other medications caused sleepiness and headache.  He had difficulty bending.  He lost work 2 to 3 times a week and once was incapacitated for 3 days.  The examiner found no radiation of pain on movement, muscle spasm, tenderness, or abnormal straight leg raising test.  There was no ankylosis.  The range of motion was limited with flexion to 90 degrees, extension and right and left lateral flexion from 0 to 30 degrees, and right and left rotation from 0 to 20 degrees.  The examiner commented that, "based on objective findings the joint function was additionally limited after repetitive use or during flare-ups: not by pain, not by fatigue, not by weakness, not by lack or endurance, not by incoordination.  I am unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance and incoordination additionally limit the joint function in degrees.  No intervertebral disc syndrome."  X-ray studies of the lumbar spine showed normal mineralization without evidence of fracture or subluxation.  All disc spaces were intact.  Arthritic changes were not demonstrated.  The sacroiliac joints were unremarkable.  The examiner noted that MRI in September 2005 had shown foraminal stenosis with an annular bulge and bilateral facet hypertrophy.  The diagnosis was degenerative disease of the lumbar spine.  

Private physician notes from August 2006 to June 2007 address the Veteran's various complaints including back pain but do not provide evidence as to the extent of the impairment.  

Notes from a private clinic, from June to October 2008, reflect the Veteran's complaints of low back pain but do not provide evidence of the range of motion needed to rate the disability.  

A private MRI study in February 2008 revealed L4/5 moderate to severe left foraminal stenosis, moderate right foraminal stenosis, and mild spinal canal stenosis due to a small annular bulge with bilateral foraminal components, left greater than right, and bilateral facet hypertrophy.  The exiting L4 nerve root was impinged within the neuroforamen.  

Based on the evidence, the Board finds that the criteria for an evaluation in excess of 10 percent have not been met.  First, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Here, the Veteran reported being incapacitated for three days.  Therefore, a higher evaluation under this code is not warranted.   

Likewise, a higher evaluation is not warranted under the General Rating Formula for Diseases and Injuries of the Spine which provides for a 10 percent rating when  forward flexion of the thoracolumbar spine is limited to between 60 and 85 degrees.  The February 2006 examination showed the Veteran could go beyond that to 90 degrees.  Alternatively, a 10 percent rating could be assigned for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Those criteria were met with a combined range of motion of 220 degrees.  None of the other compensable factors were present.  There was no muscle spasm, guarding, localized tenderness, abnormal gait, abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  So, the Veteran's back disability did meet one criteria for a 10 percent rating, but it did not come close to any criteria for a higher rating until August 26, 2009, as discussed below.  Specifically, there was no competent evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, prior to August 26, 2009, the Veteran's back disability was adequately contemplated by the 10 percent disability evaluation. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202  (1995).  In the present case, the February 2006 VA examiner indicated that he could not address whether pain, fatigue, weakness, lack of endurance and incoordination additionally limited the joint function without resorting to speculation.   Despite this speculative finding, the Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. 
§§ 4.40  and 4.45. 

In this case, that preponderance of the evidence is against a rating in excess of 10 percent prior to August 26, 2009.  Because the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal for a rating in excess of 10 percent for lumbar spine degenerative disc disease, prior to August 26, 2009, must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Beginning August 26, 2009

The report of the August 26, 2009 VA examination shows the Veteran's history was discussed.  The Veteran had various treatments, including chiropractic, physical therapy, and epidural injections.  He used pain medication on a daily basis, with some temporary relief accompanied by drowsiness.  The Veteran reported that his pain was worse in the morning and worse after prolonged sitting, standing, lifting, or bending.  Stretches, ice and heat provided some relief.  He stated that there were periods of incapacitation requiring bed rest.  He said his pain that day was 6/10 but he could have flare-ups to 9/10.  Flare-ups were caused by overuse, including lifting, prolonged walking, or standing.  To alleviate pain during flare-ups, he used ice, a TENS (transcutaneous electric nerve stimulator) unit, heat, and medication.  Flare-ups were reported to occur 2 to 3 times per week and last a few hours before subsiding.  

Range of motion testing disclosed lumbar spine forward flexion from 0 to 55 degrees.  After repetitive motion, flexion was limited to 45 degrees with shooting pain at the tailbone.  The Veteran was unable to perform any extension.  Lateral bending was from 0 to 20 degrees, right and left, with no changes on repetitive motion.  Rotational motion was from 0 to 30 degrees, right and left, with no changes on repetitive motion.  It was noted that the Veteran had pain during rotation while rotating either way.  

The August 2009 VA examination report shows that repetitive movement was used in order to ascertain the functional impairment in accordance with the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Those restrictions fell within the criteria for which the rating schedule provides a 20 percent rating.  They did not approximate the restriction to 30 degrees or less required for the next higher rating.  

Private medical records show that on October 28, 2009, the Veteran had back surgery.  Diagnoses of L4-5 stenosis, L4-5 disk herniation, and L4-5 degenerative grade I spondylolisthesis were surgically treated with a left L4 unilateral laminectomy, medial facetectomy, and foraminotomy; additional level L5 unilateral laminectomy, medial facetectomy, and foraminotomy; L4-5 posterior facet arthrodesis with TruFUSE systems; left L4-5 decompressive diskectomy; and, left L4-5 annular repair with X-Close system.  (L4 refers to the fourth lumbar vertebra; L5 refers to the fifth lumbar vertebra; and, L4-5 refers to the disc space between the fourth and fifth lumbar vertebrae.)  

The report of the October 28, 2009, surgery appears to show surgical ankylosis at L4-5.  However, the ankylosis of two vertebrae is not analogous to favorable ankylosis of the entire thoracolumbar spine.  That is, it does not approximate the disability required for the next higher rating, 40 percent.  

The Veteran's other joints were examined in January 2010.  The range of back motion was not measured.  However, it was reported that he had a normal posture and normal gait.  Leg lengths were equal.  Examination of his feet did not disclose any signs of abnormal weight bearing.  He did not require any assistive devices for ambulation.  There were similar findings on examination in April 2010, except that he walked with an antalgic gait but tandem walking was normal.  

On the March 2011 VA examination, the claims folder was reviewed and the Veteran's medical history discussed.  He had a lumbar laminectomy on October 28, 2009.  The Veteran reported flare-ups of back pain, which he evaluated at 9/10.  Flare-ups were caused by overuse of the back, lifting, prolonged walking, bending, walking up stairs, or prolonged standing.  Flare-ups occurred 2 to 3 times a week and lasted 2 to 3 hours.  They responded to ice, a TENS unit, heat, and medication.  He used a back brace.  

Examination disclosed a 6 centimeter by 0.2 centimeter mid-lower lumbar surgical scar.  The scar was well healed and not tender.  There was no keloid formation, skin breakdown, induration, or inflammation.  There was no limitation of motion caused by the scar.  Such an asymptomatic scar would not meet any applicable criteria for a compensable rating.  38 C.F.R. § 4.118 (2011).  

On examination of thoracolumbar spine motion, forward flexion was from 0 to 10 degrees.  However, the examiner indicated that this measurement was not a true reflection of the restriction of motion because the Veteran was observed to go from 0 to 50 degrees when bending at the waist to sit in a chair.  Extension went from 0 to 25 degrees with pain at 25 degrees.  Right and left lateral bending was from 0 to 20 degrees.  Right and left lateral rotation was from 0 to 25 degrees with pain at 25 degrees.  Pain was evidenced by facial grimacing and guarding of the spine.  There was no change in function with repetition of the range of motion.  

The Board must assess the credibility of the evidence before it.  In this case, the forward flexion of 10 degrees on formal testing in March 2011 is not consistent with the other ranges of motion demonstrated during the examination.  Therefore, the Board finds that the restriction of forward flexion to 10 degrees was not a credible demonstration of the Veteran's actual back disability.  The Board finds that the Veteran's forward flexion is not limited to 10 degrees.  The observed bending to 50 degrees is consistent with the other ranges of motion; therefore, the Board finds that it is a credible report of the actual limitation of spine motion.  The credible limitations of motion shown on the March 2011 examination put the range of motion well within the criteria for a 20 percent rating and not higher.  The examiner tested the Veteran with repetition to determine the impact of the factors considered in 38 C.F.R. §§ 4.40 and 4.45, and found that there was no change.  

While the Veteran may feel that his service-connected back disability results in an impairment warranting a higher rating, the findings of the trained medical professionals are more persuasive than the Veteran's claims.  The reports of both the August 2009 VA examination and the March 2011 VA examination show that the factors emphasized in 38 C.F.R. §§ 4.40 and 4.45 were considered and the Veteran's ranges of motion were still well within the criteria for a 20 percent rating.  Considering Fenderson and the possibility of assigning additional staged ratings, it is clear that at no time did the Veteran's range of back motion exceed the criteria for a rating in excess of 20 percent.  The examination reports in this case provide the preponderance of the credible evidence.  

Furthermore, there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months to warrant a higher evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal for a rating in excess of 20 percent for lumbar spine degenerative disc disease must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert; Ortiz.  


An Initial Rating in Excess of 10 Percent for Left Lower Extremity Radiculopathy

Complete paralysis of the sciatic nerve will be rated as 80 percent disabling where the foot dangles and drops, no active motion of the muscle below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve will be rated as 60 percent disabling where severe, with marked muscular atrophy; as 40 percent disabling where moderately severe; as 20 percent disabling where moderate; and as 10 percent disabling where mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Neuritis and Neuralgia will be rated on the same basis.  38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (2011).  

The report of the MRI of the lumbar spine at a private facility in September 2005 reflects a history of chronic low back and left leg pain.  The study disclosed L4/5 moderate bilateral foraminal stenosis but only mild spinal canal stenosis due to a combination of a small annular bulge with bilateral foraminal components and bilateral facet hypertrophy.  The fluid in the facet joints indicated an inflammatory condition.  

VA conducted a pre-discharge examination in February 2006.  The Veteran reported that a bulging disc was found in his thoracolumbar spine in June 2004.  He experienced a sense of stiffness, weakness, and soreness that was constant and sometimes going down his leg with a sharp, squeezing, and aching sensation, which he rated as 10 on a scale from 1 to 10.  It occurred unpredictably and became better with heat, medication, ice packs, and stretching.  The examiner found normal motor and sensory function in the lower extremities with 1+ muscle stretch reflexes at the knees and ankles.  

MRI at a private facility, in February 2008, revealed L4/5 moderate to severe left foraminal stenosis, moderate right foraminal stenosis, and mild spinal canal stenosis, due to a small annular bulge with bilateral foraminal components; left greater than right, and bilateral facet hypertrophy.  The exiting L4 nerve root was impinged within the left neuroforamen.  

The report of the August 2009 VA examination shows that the Veteran reported radiculopathy with tingling across his back and pain down the posterior thigh.  The examiner was unable to elicit deep tendon reflexes at the knees and ankles.  He did have good musculature and was able to heel and toe walk.  Straight leg raising was negative.  Strength and resisted motion was good in both flexion and extension of the ankles and leg resisted flexion and extension.  Sensation was equal bilaterally.  The diagnosis was lumbar degenerative disc disease and lumbar radiculopathy.  The examiner commented that based on the examination, there was radiculopathy from the spine to the left lower extremity that extended to the posterior thigh.  It was due to lumbar disc disease.  

Private medical records show that on October 28, 2009, the Veteran had back surgery.  The operative indication was the Veteran's complaint of pain radiating down his left leg.  His symptoms had continued despite multiple conservative therapies.  Diagnoses of L4-5 stenosis, L4-5 disk herniation, and L4-5 degenerative grade I spondylolisthesis were surgically treated with a left L4 unilateral laminectomy, medial facetectomy, and foraminotomy; additional level L5 unilateral laminectomy, medial facetectomy, and foraminotomy; L4-5 posterior facet arthrodesis with TruFUSE systems; left L4-5 decompressive diskectomy; and, left L4-5 annular repair with X-Close system.  

It must be emphasized that surgery and other treatments are provided to relieve symptoms and disability.  Surgery does not automatically mean that the condition is worse or that the criteria for a higher rating are met.  Rather, the evaluation must be based on the objective findings.  

On VA neurologic examination in January 2010, motor function was within normal limits.  Sensory function was within normal limits.  Right and left knee jerks were 2+.  Right and left ankle jerks were 2+.  Peripheral nerve involvement was not evident during the examination.  These findings were all normal and the examiner did not diagnose any lower extremity radiculopathy or other neurologic disorder.  

As noted above, on the March 2011 VA examination, the claims folder was reviewed and the Veteran's medical history discussed.  He had a lumbar laminectomy on October 28, 2009.  The Veteran reported that since the surgery, his symptoms of radiculopathy had resolved.  

The examiner found that deep tendon reflexes at the patella were 1+ and equal, bilaterally.  The Achilles reflex at the ankles was 1+ on the right and not elicited on the left.  There was normal musculature without atrophy and normal muscle tone.  Straight leg raising was negative.  Strength and resisted motion was good in both flexion and extension of the ankles and leg-resisted flexion and extension.  Sensation was equal, bilaterally.  The diagnosis was lumbar degenerative disk disease with lumbar radiculopathy post operative lumbar laminectomy.  

Based on the evidence, the Board finds that a higher evaluation is not warranted.  On the August 2009 VA examination, the examiner could not elicit deep tendon reflexes at the knees and ankles.  However, the other pertinent findings were normal.  The Veteran had good musculature and was able to heel and toe walk.  Straight leg raising was negative.  Strength and resisted motion was good in both flexion and extension of the ankles and leg resisted flexion and extension.  Sensation was equal bilaterally.  Following his October 2009 surgery, the January 2010 examination had normal results and no evidence of radiculopathy was reported.  However, the March 2011 VA examination did show some mild deficits.  It revealed a deep tendon reflex response of 1 + at the left knee and a response was not elicited at the left ankle.  Other findings were normal.  Muscle strength and tone were normal and there was no atrophy.  Straight leg raising did not show any sciatic nerve deficits.  Tests of sensation had normal responses.  While these findings have varied, they have not changed so drastically as to warrant staged ratings.  See supra Fenderson.  Rather, the findings have consistently been in the mild range for which the current 10 percent rating is appropriate.  There is no competent objective evidence of the significantly more extensive findings associated with a moderate level of sciatic nerve disability.  At no time during the claim has the service-connected left lower extremity neuropathy approximated the moderate level of disability that would warrant the next higher rating, 20 percent.  

Here, again, the objective findings by a trained medical professional provide the preponderance of evidence as to the extent of the disability.  That preponderance of the evidence is against the claim; so, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert; Ortiz.  

An Initial Rating in Excess of 10 percent for Hypertension

Hypertensive vascular disease (essential arterial hypertension) will be rated as 10 percent disabling where the diastolic pressure is predominantly 100 or more; or where systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating will be assigned where the diastolic pressure is predominantly 110 or more or the systolic pressure is predominantly 200 or more.  The next higher rating, 40 percent, requires diastolic pressure which is predominantly 120 or more.  The highest rating assignable under this code is 60 percent which requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

On the February 2006 VA pre-discharge examination the Veteran reported that hypertension had been diagnosed in October 1992 when he was having some light headaches.  He took medication with good response, except for going to the bathroom more often.  There was no functional impairment and he lost work four times a year.  The diagnosis was hypertension.  

The Veteran submitted a list of 10 blood pressure readings taken in January and February 2008.  The highest diastolic reading was 101 and the highest systolic reading was 164.  These readings fall within the criteria for the current 10 percent rating.  They do not approximate a diastolic pressure predominantly 110 or more or a systolic pressure predominantly 200 or more, which are required for the next higher evaluation.  

Private physician's notes show blood pressures were 174/102 in August 2006, 168/100 in August 2006, 126/76 in September 2006, 132/92 in October 2006, 136/82 in November 2006, 148/88 in December 2006, 154/104 in February 2007, and 134/90 in June 2007.  

VA clinical notes show the Veteran's blood pressure was 127/76 in December 2008, 124/67 in January 2009, 122/72 in August 2009, 126/70 in February 2010, and 115/77 in March 2010.  

During the April 2010 VA examination, the Veteran provided a detailed history.  He reported having hypertension since 1994.  It was manifested by occasional blurred vision, extreme headaches, and nose bleeds.  The Veteran had good response to medication, although there was a side effect of frequent urination.  The examiner noted that the Veteran was well developed, well nourished, and in no acute distress.  There were no signs of malaise.  His blood pressure readings were 144/88, 144/90, and 146/86.  

The Veteran's blood pressure was 133/93 when he was examined in March 2011.  

The Veteran's need for continuous medication to control his hypertension supports the current 10 percent rating.  The next higher rating, 20 percent, requires a diastolic pressure that is predominantly 110 or more or the systolic pressure is predominantly 200 or more.  It must be noted that these elevated readings must be the predominant readings.  Occasional elevations will not support a higher rating.  In this case, the record does not show any readings in the range required for a 20 percent evaluation.  Clearly, diastolic pressure is not predominantly 110 or more and the systolic pressure is not predominantly 200 or more.  Consequently, the Veteran's hypertension does not approximate the criteria for a higher rating.  

Here, again, the medical records and examination reports provide the preponderance of evidence.  As the preponderance of the evidence is against a higher rating for hypertension, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in Fenderson and whether staged ratings should be assigned.  The Board concludes that the hypertension has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 10 percent rating.  

Other Considerations

In reaching the above conclusions, with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examination and in clinical treatment records.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examination and clinical reports.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

Also, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that for each of the service-connected disabilities evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

In an April 2009 letter, the Goodyear Tire and Rubber Company reported that the Veteran had been released from his physician; however, based on restrictions the company was unable to place the Veteran in a permanent position.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155 (West 2002).  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the RO denied TDIU in April 2010 and the Veteran did not disagree with that determination.  Consequently, the TDIU issue is not before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  


ORDER

Prior to August 26, 2009, an initial rating in excess of 10 percent for lumbar spine degenerative disc disease, is denied.  

Beginning August 26, 2009, a rating in excess of 20 percent for lumbar spine degenerative disc disease is denied.  

An initial rating in excess of 10 percent for left lower extremity radiculopathy is denied.  

An initial rating in excess of 10 percent for hypertension is denied.  


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


